DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali (US 9,331,444).
Regarding claim 1, Carnevali  discloses a dock 100, 5 for an electronic device 1, the dock comprising: a base 9 configured to fit over at least a portion of a back surface of the electronic device; a tray 7 extending from the base for receiving one side of the electronic device; a contact box 3 attached to at least one of the base or the tray; a plurality of contacts 11 extending from the contact box through one or more openings in the tray; and at least one guide pin 17 extending from the contact box through one or more openings in the tray, wherein each of the at least one guide pin is elastomeric.
Regarding claim 4, Carnevali discloses at least one support structure, wherein each of the at least one support structure is attached to a different one of the at least one guide pin (fig. 5).
Regarding claim 5, Carnevali discloses the at least one support structure is elastomeric (fig. 5).
Regarding claim 6, Carnevali discloses the at least one support structure is hollow (fig. 5).
Regarding claim 7, Carnevali discloses the contact box comprises a cover (fig. 5).
Regarding claim 8, Carnevali discloses the cover of the contact box, when attached to the contact box, presses against the at least one support structure to facilitate extension of the at least one guide pin from the contact box (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (US 9,331,444) as applied to claim 1 above, and further in view of Carnevali (US 10,401,905).
Regarding claim 2, Carnevali (US 9,331,444) discloses all the limitations except a printed circuit board, wherein the contacts are attached to the PCB.
Carnevali (US 10,401,905) discloses a printed circuit board, wherein the contacts are attached to the PCB (fig. 2E, column 4, lines 48 - 60).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Carnevali’s (US 10,401,905) circuit board for Carnevali’s (US 9,331,444) dock, wherein the contacts are attached to the PCB to adopt required parameters of signal.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carnevali (US 9,331,444).
Regarding claim 10, Carnevali (US 9,331,444) discloses all the limitations except each of the at least one guide pin is made of polyurethane.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement polyurethane for Carnevali’s (US 9,331,444) guide pins to provide essential elasticity.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Carnevali (US 9,331,444) discloses all the limitations except each of the at least one guide pin is made of an elastomer having a durometer in a range of 40 to 90 Shore A.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide elastomer having a durometer in a range of 40 to 90 Shore A for Carnevali’s (US 9,331,444) guide pins to provide essential elasticity in elastomer having a durometer in a range of 40 to 90 Shore A.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach “each of the at least one guide pin is not attached to the PCB” as recited in claim 3.


Claims 9 and 12 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a plurality of contacts attached to the PCB and extending from the contact box through one or more openings in the tray, wherein each of the at least one guide pin is not attached to the PCB” as recited in independent claim 12. Claims 13 – 20 depend from independent claim 12, directly or indirectly and therefore are also allowable.
Claim 9 has been rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims 4 and therefore is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 11/09/2022 have been fully considered but they are not persuasive. 
The applicant argues “As can be readily observed, none of these portions of Carnevali '444 teach or suggest that the guide pins 17 are elastomeric. As stated in the patent application (at page 6, lines 11-12), "[i]n conventional docks, the guide pins are typically made of brass, steel, other metals, or hard plastic." There is no teaching or suggestion in any of the cited references of elastomeric guide pins, as recited in claim 1”.
The examiner points out that implementation of flexible and sliding guide pins is typical for docks (for example Hanson et al. (US 5,888,087) teaches such pins; fig. 3 – 5, 12, column 9, lines 44 – 51, column 10, lines 3 - 13) and could be silently implemented for Carnevali’s (US 9,331,444) dock”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                         /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831